Citation Nr: 0948369	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability due 
to injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in which the RO denied the Veteran's 
claim for service connection for a back disability due to 
injury.  The Veteran perfected an appeal to the Board, which 
denied the Veteran's claim in November 2008.  

In July 2009, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to set aside the Board's 
decision and remand the case.  The Court granted the motion 
in July 2009.  The basis for the motion included VA's failure 
to properly assist the Veteran with the development of his 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009)), and VA's implementing 
regulations, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Specifically, the remand required that the Veteran 
be provided assistance with obtaining evidence needed to 
substantiate his claim, including specifically records from 
chiropractic treatment and regarding his separation from 
prior employment due to his claimed back disability.  

The Veteran testified before a Decision Review Officer at a 
hearing at the St. Paul RO in September 2007.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

On multiple occasions, the Veteran requested a Board hearing 
in connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2009).  A hearing was scheduled, and the Veteran was 
notified of the scheduled hearing via letter in September 
2008.  Before the hearing took place, however, the Veteran 
submitted a letter to the Board in October 2008 indicating 
that he no longer wished to have a hearing before the Board.  
Accordingly, the Board has treated his request for a hearing 
as withdrawn.  38 C.F.R. § 20.704(d) (2009).

Claims of service connection for hearing loss, spina bifida 
occulta and colon cancer were also developed for appellate 
review; however, by a July 2007 statement, these claims were 
withdrawn.  A claim of entitlement to non-service-connected 
pension benefits was also developed for the Board's review, 
but this claim was granted by the RO in June 2006.  
Consequently, the only issue before the Board is the claim of 
service connection for back disability due to injury.


REMAND

Consistent with the Court's order, the Board finds that 
further evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim 
for service connection for a back disability due to injury.

In July 2009, the Court set aside the Board's November 2008 
denial and remanded the case for compliance with instructions 
contained in a July 2009 Joint Motion for Remand (Motion).  
In that Motion, the parties observed that the Board 
acknowledged in its November 2008 decision that, at his 
September 2007 hearing before a Decision Review Officer at 
the St. Paul RO, the Veteran informed the RO of treatment he 
had received from a private chiropractor and of employment 
proceedings that occurred due to his being fired from a job 
for failing to report the chiropractic treatment.  Although 
the Veteran stated at that hearing that he would be willing 
to "sign a paper" to obtain records from the attorneys who 
represented him in the employment proceedings, no such 
release was ever provided, and VA has been unable to obtain 
the cited records from either the attorneys or the 
chiropractor from whom the Veteran contends he received 
treatment.  The Motion thus directs VA to seek the pertinent 
release forms from the Veteran in order to obtain these 
treatment and employment records.  

To comply with the Court's July 2009 remand, this case is 
REMANDED for the following development:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and authorization to enable any 
additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed back disability due to 
injury to be obtained.  Specifically, the 
Veteran must be asked to complete VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, authorizing 
the release of records of his private 
chiropractic treatment and records of his 
employment proceeding identified at the 
September 2007 hearing.  The letter must 
also invite the Veteran to submit any 
additional pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2.  If releases are provided, the agency 
of original jurisdiction (AOJ) must 
obtain from the Veteran's private 
treating chiropractor any records of his 
treatment at any time since service.  The 
AOJ must also obtain all records 
pertaining to the employment proceedings 
relating to the Veteran's claimed 
termination due to his back disability.  
The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009) 
regarding requesting records.  Any other 
sources of treatment records identified 
by the Veteran must also be contacted.  
All records and/or responses received 
must be associated with the claims file.

3.  After securing any additional 
records, the AOJ must specifically 
consider whether any additional 
evidentiary development is necessary, and 
after undertaking any other development 
deemed appropriate, the issue on appeal 
must be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

